                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

GENE CHANDLER ELLIOTT, JR.,                   )
AIS #267038,                                  )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )    CIV. ACT. NO. 1:19cv235-ECM
                                              )                (WO)
DOUG A. VALESKA, DISTRICT                     )
ATTY for HOUSTON COUNTY, et al.,              )
                                              )
      Defendants.                             )

                                        ORDER

       On April 8, 2019, the Magistrate Judge entered a Recommendation (doc.

4) to which no objections have been filed. Upon an independent review of the

file and upon consideration of the Recommendation, it is

       ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED;

      2. The Plaintiff’s claims challenging the search and arrests which occurred in

November 2008 be and are hereby DISMISSED with prejudice in accordance with

the directives of 28 U.S.C. § 1915(e)(2)(B)(i) as they are not timely filed.

      3. The Plaintiff’s claims against Douglas Valeska and Nereida Bundy seeking

relief for actions which occurred during state criminal proceedings before the Circuit
Court of Houston County, Alabama be and are hereby DISMISSED with prejudice

pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(i).

      4.   The Plaintiff’s claims which go to the fundamental legality of his

trafficking in methamphetamine and receiving stolen property convictions and the

resulting sentences imposed on him by the Circuit Court of Houston County,

Alabama, one of which forms the basis for his current incarceration, be and are

hereby DISMISSED without prejudice in accordance with the provisions of 28

U.S.C. § 1915(e)(2)(B)(ii) as such claims provide no basis for relief at this time in

the instant cause of action.

      5. This case be and is hereby DISMISSED prior to service of process pursuant

to the directives of 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

      A separate Final Judgment will be entered.

      DONE this 21st day of June, 2019.

                                           /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           2
